Name: Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 2 . 82 Official Journal of the European Communities No L 35/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 288/82 of 5 February 1982 on common rules for imports THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, Having regard to the instruments establishing common organization of agricultural markets and to the instruments concerning processed agricultural products adopted in pursuance of Article 235 of the Treaty, in particular the provisions of those instru ­ ments which allow for derogation from the general principle that all quantitative restrictions or measures having equivalent effect may be replaced solely by the measures provided for in those same instruments , Having regard to the proposal from the Commission, Whereas the common commercial policy must be based: on uniform principles ; whereas the import rules established by Regulation (EEC) No 926/79 (') are an important aspect of that policy ; Whereas the liberalization of imports , that is to say the absence of any quantitative restrictions subject to exceptions and derogations provided for in Community rules , is the starting point for common rules in this field ; Whereas the Commission must be informed by the Member States of any danger created by trends in imports which might call for protective measures ; Whereas , in such a case , the Commission must examine import terms and conditions , import trends , the various aspects of the economic and commercial situation, and the measures , if any , to be taken ; Whereas it may become apparent that there should be either Community surveillance or surveillance at national level over certain of these imports ; Whereas in this case the putting into free circulation of the products concerned should be made subject to production of an import document satisfying uniform criteria ; whereas that document must, on declaration or on simple application by the importer, be issued or endorsed by the authorities of the Member States within a certain period but without the importer thereby acquiring any right to import ; whereas the document must therefore be valid only during such period as the import rules remain unchanged ; Whereas it is in the interest of the Community that the Member States and the Commission should make as full an exchange as possible of information resulting from either Community surveillance or surveillance at national level ; Whereas it is for the Commission and the Council to adopt the protective measures called for by the interests of the Community with due regard for existing international obligations ; whereas , therefore , protective measures against a country which is a contracting party to GATT may be considered only if the product in question is imported into the Community in such greatly increased quantities and on such terms or conditions as to cause , or threaten to cause, substantial injury to Community producers of like or directly competing products, unless inter ­ national obligations permit derogation from this rule ; Whereas Member States should be empowered, in certain circumstances and provided that their actions are on an interim basis only, to take protective measures individually ; Whereas Articles 14 (6) and 16 ( 1 ) of Regulation (EEC) No 926/79 provide that the Council shall decide on -the adjustments to be made to that Regu ­ lation ; Whereas a review of the Regulation, in the light of experience gained in applying it, has shown that it is necessary to adopt more precise criteria for assessing possible injury and to introduce an investigation(') OJ No L 131 , 29 . 5 . 1979, p . 15 . No L 35/2 Official Journal of the European Communities 9 . 2 . 82 measures which may be taken regarding these products in accordance with Title IV,  the products originating in State-trading countries listed in Regulation (EEC) No 925/79 ('),  the products originating in the People 's Republic of China listed in Regulation (EEC) No 2532/78 ( 2),  products originating in Cuba . 2 . Importation into the Community of the products referred to in paragraph 1 shall be free, and therefore not subject to any quantitative restriction, without prejudice to  measures which may be taken under Title V,  measures maintained under Title VI ,  quantitative restrictions for the products listed in Annex I and maintained in the Member States indicated opposite these products in that Annex . procedure while still allowing the Commission and the Member States to introduce appropriate measures in urgent cases ; Whereas to this end more detailed provisions should be introduced on the opening of investigations , on the checks and inspections required, on the hearing of those concerned , the treatment of information^ obtained and the criteria for assessing injury ; Whereas the provisions on the investigations introduced by this Regulation do not prejudice Community or national rules concerning professional secrecy; Whereas , furthermore, in a desire for simplicity and greater transparency of import arrangements , it seemed preferable to draw up a list of quantitative restrictions still applicable at national level rather than a common liberalization list ; Whereas a procedure should be available for application where import restrictions maintained by certain Member States are amended ; whereas in order to prevent these autonomous amendments from constituting obstacles to the implementation of the common commercial policy and from injuring the interests of the Community or one of its Member States , these amendments should be subject to prior consultation and , where necessary, to an auth ­ orization procedure ; Whereas , in addition, the provisions of the Agreement on import licencing procedures signed within the framework of GATT should be transposed into Community law, in particular so as to ensure a greater transparency of the systems of restrictions applied by the Member States ; Whereas the Regulation thus amended should be published in its entirety, Article 2 The Council may, acting by a qualified majority on a proposal from the Commission , decide to delete certain products from Annex I , if it considers that such action is not liable to create a situation where the reintroduction of protective measures would be justified . TITLE II Community information and consultation procedure Article 3 The Commission shall be informed by the Member States should trends in imports appear to call for surveillance or protective measures . This information shall contain the available evidence on the basis of the criteria laid down in Article 9 . The Commission shall pass on this information to all the Member States forthwith . HAS ADOPTED THIS REGULATION : TITLE I General principles Article 1 Article 4 Consultations may be held , either at the request of a Member State or on the initiative of the Commission . They shall take place within eight working days1 . This Regulation shall apply to imports ofproducts covered by the Treaty originating in third countries, except for '  textile products subject to specific common import rules for the duration of those rules , subject to (') OJ No L 131 , 29 . 5 . 1979 , p . 1 . ( 2 ) OJ No L 306 , 31 . 10 . 1-978 , p . 1 . 9 . 2 . 82 Official Journal of the European Communities No L 35 /3 following receipt by the Commission of the infor ­ mation provided for in Article 3 and , in any event, before the introduction of any measure of surveillance or protective measure by the Community. Article 5 endeavour to check this information with importers , traders , agents , producers , trade associations and organizations . The Commission shall be assisted in this task by staff of the Member State on whose territory these checks are being carried out, provided this Member State so wishes . 3 . The Member States shall supply the Commission, at its request and following procedures laid down by it , with all information at their disposal on developments in the market of the product being investigated . 4 . The Commission may hear the interested natural and legal persons . Such parties must be heard where they have applied in writing within the period laid down in the notice published in the Official Journal of the European Communities, showing that they are actually likely to be affected by the outcome of the investigations and that there are special reasons for them to be heard orally. 5 . Where the information requested by the Commission is not supplied within a reasonable period , or the investigation is significantly impeded, findings may be made on the basis of the facts available . 1 . Consultation shall take place within an advisory committee (hereinafter called ' the Committee') which shall consist of representatives of each Member State with a representative of the Commission as chairman . 2 . The Committee shall meet when convened by its chairman . He shall provide the Member States , as promptly as possible , with all relevant information . 3 . Consultation shall cover in particular : (a) terms and conditions of importation , import trends , and the various aspects of the economic and commercial situation as regards the product in question ; (b) the measures , if any, to be taken . 4 . Consultations may be in writing if necessary. The Commission shall in this event inform the Member States , which may express their opinion or request oral consultations within a period of five to eight working days to be decided by the Commission . Article 7 TITLE III Community investigation procedure Article 6 1 . At the end of the investigation , the Commission shall submit a report on the results to the Committee . 2 . If the Commission considers that no Community surveillance or protective measures are necessary , it shall publish in the Official Journal of the European Communities, after consulting the Committee, a notice that the investigations are closed , stating the main conclusions of the investigations . 3 . If the Commission considers that Community surveillance or protective measures are necessary, it shall take the necessary decisions in accordance with Titles IV and V. 4 . The provisions of this Title shall not preclude the taking, at any time, of surveillance measures in accordance with Articles 10 to 14 or, in an emergency, protective measures in accordance with Articles 15 to 17 . In the latter case , the Commission shall immediately take the investigation measures it considers to be still necessary. The results of the investigation shall be used to re-examine the measures taken . 1 . Where, after consultation it is apparent to the Commission that there is sufficient evidence to justify an investigation , the Commission shall : (a) announce the opening of an investigation in the Official Journal of the European Communities; such announcements shall give a summary of the information received, and stipulate that all relevant information is to be communicated to the Commission ; it shall state the period within which interested parties may make known their views in writing ; (b) commence the investigation, acting in cooperation with the Member States . 2 . The Commission shall seek all information it deems to be necessary and, where it considers it appropriate , after consulting the Committee, No L 35/4 Official Journal of the European Communities 9 . 2 . 82 Article 8 products as indicated by trends in certain economic factors such as :  production,  utilization of capacity,  stocks,  sales ,  market share,  prices (i.e. depression of prices or prevention of price increases which would normally have occurred),  profits ,  return on capital employed,  cash flow,  employment. ' 1 . Information received in pursuance of this Regu ­ lation shall be used only for the purpose for which it was requested .  2 . ( a)&gt; Neither the Council , nor the Commission, nor Member States , nor the officials of any of these , shall reveal any information of a ' confidential nature received in pursuance of this Regulation , or any information provided on a confidential basis , without specific permission from the supplier of such infor ­ mation . . (b) Each request for confidentiality shall state the reasons why the information is confidential . However, if it appears that a request for confidentiality is unjustified and if the supplier of the information wishes neither to make it public nor to authorize its disclosure in general terms or in the form of a summary, the infor ­ mation concerned may be disregarded . 3 . Information will in any case be considered to be confidential if its disclosure is likely to have a significantly adverse effect upon the supplier or the source of such information . 4 . The above paragraphs shall not preclude reference by the Community authorities to general information and in particular to reasons on which decisions taken in pursuance of this Regulation are , based . These authorities must, however, take into account the legitimate interest of the legal and natural persons concerned that their business secrets should nos be divulged . 2 . Where a , threat of serious injury is alleged the Commission shall also examine whether it is clearly foreseeable that a particular situation is likely to develop into actual injury. In this regard account may be taken of factors such as : (a) rate of increase of the exports to the Community ; (b) export capacity in the country of origin or export, already in existence or which will be operational in the foreseeable future, and the likelihood that - the resulting exports will be to the Community. TITLE IV Surveillance Article 9 Article 10 1 . The examination of the trend of imports, of the conditions in which they take place and of the sub ­ stantial injury or threat of substantial injury to Community producers resulting from such imports , shall cover in particular the following factors : (a) the volume . of imports , in particular where there has been a significant increase , either in absolute terms or relative to production or consumption in the Community; (b) the prices of the imports, in particular where there has been a significant price undercutting as compared with the price of a like product in the Community ; (c) the consequent impact on the Community producers of similar or directly competitive 1 . Where developments on the market in respect of a product originating in a third country covered by this Regulation threaten to cause injury to Community producers of like or directly competing products and where the interests of the Community so require, importation of that product may be made subject, as the case may be, to : (a) retrospective Community surveillance carried out according to the procedures laid down in the Decision referred to in paragraph 2, or (b) prior Community surveillance carried out according to the procedures laid down in Article 11 . 9 . 2 . 82 Official Journal of the European Communities No L 35/5 In these cases the product together with the indication 'EUR' shall be entered in Annex II. 2 . Where the decision to impose surveillance is taken simultaneously with the liberalization of impor ­ tation of the product in question, that decision shall be taken by the Council, acting by a qualified majority on a proposal from the Commission . In all other cases it shall be taken by the Commission and Article 15 (5) shall apply. 3 . The surveillance measures shall be of limited duration . Unless otherwise provided, they shall cease to be valid at the end of the second half calendar year following that in which they were introduced. 3 . Paragraph 2 shall not preclude the putting into free circulation of the product in question if the unit price at which the transaction is effected exceeds that indicated in the import document, or if the total value or quantity of the products to be imported exceeds the value or quantity given in the import document by less than 5 % . The Commission, having heard the opinions expressed in the Committee and taking account of the nature of the products and other special features of the transactions concerned, may fix a different percentage, which, however, should not normally exceed 10 % . 4 . Import documents may be used only for such time as arrangements for the liberalization of imports remain in force in respect of the transactions concerned and in any event not beyond the expiry of a period laid down, with regard to the nature of the products ¢ and other special features of the transactions, at the same time and by means of the same procedure as the imposition of surveillance . 5 . Where the decision taken under Article 10 so requires, the origin of products under Community surveillance must be proved by a certificate of origin . This paragraph shall not prejudice other provisions concerning the production of any such certificate . 6 . Where the product under prior Community surveillance is not liberalized in a Member State, the import authorization granted by that Member State may replace the import document. Article 11 1 . Products under prior Community surveillance may be put into free circulation only on production of an import document. Such document shall be issued or endorsed by Member States , free of charge, for any quantity requested and within a maximum of five working days following submission, in accordance with the national laws in force , either of a declaration or simply of an application by any Community importer, regardless of his place of business in the Community, without prejudice to the observance of the other conditions required by the regulations in force . 2 . Subject to any provision to the contrary made when surveillance was imposed and under the procedure there followed, the declaration or application by the importer must give : (a) the name and address 'of the importer ; (b) a description of the product with the following particulars : Article 12  commercial description, 1 . Where importation of a product has not been made subject to prior Community surveillance within a period of eight working days following the end of consultations, the Member State, having informed the Commission under Article 3 may carry out sur ­ veillance over such importation at national level . 2 . In cases of extreme urgency the Member State may carry out surveillance at national level after informing the Commission in accordance with Article 3 . The latter shall inform the other Member States .  tariff heading, or reference number, of the product in the goods nomenclature used for foreign trade purposes by the country concerned,  country of origin,  exporting country; (c) the cif price free-at-frontier and the quantity of the product in units customarily used in the trade in question ; (d) the proposed date or dates as well as the place or places of importation . Member States may request further particulars . 3 . The Commission shall be informed, upon the entry into force of the surveillance, of the detailed rules for its application and shall amend Annex II by means of a notice published in the Official Journal of the European Communities, by entering the name of the Member State applying the surveillance opposite the product in question . No L 35 /6 Official Journal of the European Communities 9 . 2 . 82 Article 13 Products under national surveillance may be put into free circulation only on production of an import document. Such document shall be issued or endorsed by the Member State, free of charge, for any quantity requested and within a maximum of five working . days following submission of a declaration or simply of an application by any Community importer, regardless of his place of business in the Community, without prejudice to the observance of the other conditions required by the regulations in force . Import documents may be used only for such time as arrangements for the liberalization of imports remain in force in respect of the transactions concerned . Article 14 and/or on such terms or conditions as to cause, or threaten to cause, substantial injury to Community producers of like or directly competing products , and where a critical situation, in which any delay would cause injury which it would be difficult to remedy, calls for immediate intervention in order to safeguard the interests of the Community, the Commission may, acting at the request of a Member State or on its own initiative : (a) limit the period of validity of import documents within the meaning of Article 11 to be issued or endorsed after the entiy into force of this measure ; (b) alter the import rules for the product in question by providing that it may be put into free circu ­ lation only on production of an import authori ­ zation, the granting of which shall be governed by such provisions and subject to such limits as the Commission shall lay down pending action, if any, by the Council under Article 16 . The measures referred to in (a) and (b) shall take effect immediately. 2 . , Where the establishment of a quota constitutes a withdrawal of liberalization, account shall be taken in particular of :  the desirability of maintaining, as far as possible , traditional trade flows,  the volume of goods exported under contracts concluded on normal terms and conditions before the entry into force of a protective measure within the meaning of this Title, where such contracts have been notified to the Commission by the Member State concerned,  the need to avoid jeopardizing achievement of the aim pursued in establishing the quota. 3 . (a) The measures referred to in this Article shall apply to every product which is put into free circulation after their entry into force . They may be limited to imports intended for certain regions of the Community. (b) However, such measures shall not prevent the putting into free circulation of products already on their way to the Community provided that the destination of such products cannot be changed and that those products which, under Articles 10 and 11 may be put into free circulation only on production of an import document are in fact accompanied by such a document. 1 . Member States shall communicate to the Commission within the first 10 days of .each month in the case of Community surveillance and within the first 20 days of each quarter in the case of national surveillance : (a) in the case of prior surveillance , details of the sums of money (calculated on the basis of cif prices) and quantities of goods in respect of which import documents were issued or endorsed during the preceding period ; (b) in every case, details of imports during the period preceding the period referred to in subparagraph (a). The information supplied by Member States shall be broken down by product and by countries . Different provisions may be laid down at the same time and by the same procedure as the surveillance arrangements . 2 . Where the nature of the products or special circumstances so require, the Commission may, at the request of a Member State or on its own initiative , amend the timetables for submitting this information . 3 . The Commission shall inform the Member State . TITLE V Protective measures Article 15 1 . Where a product is imported into the Community in such greatly increased quantities 4 . Where intervention by the Commission has been requested by a Member State, the Commission 9 . 2 . 82 Official Journal of the European Communities No L 35/7 shall take a decision within a maximum of five working days of receipt of such request. 5 . Any decision taken by the Commission under this Article shall be communicated to the Council and to the Member States . Any Member State may, within one month following the day of communication, refer such decision to the Council . 6 . If a Member State refers the decision taken by the Commission to the Council , the Council shall , by a qualified majority, confirm, amend or revoke the decision of the Commission . If within three months of the referral of the matter to the Council, the latter has not given a decision, the measure taken by the Commission shall be deemed revoked . Article 16 1 . Where the interests of the Community so require , the Council may, acting by a qualified majority on a proposal from the Commission, adopt appropriate measures : ' (a) to prevent a product being imported into the Community in such greatly increased quantities and/or on such terms or conditions as to cause, or threaten to cause, substantial injury to Community producers of like or directly competing products ; 2 . (a) The Member State shall inform the Commission and the other Member States by telex of the reasons for and the details of the proposed measures . The Commission and the other Member States shall treat this infor ­ mation in strictest . confidence. The Commission shall forthwith convene the Committee . The Member State may take these measures after having heard the opinions expressed by the Committee . (b) Where a Member State claims that the matter is especially urgent, consultations shall take place within a period of five working days following information transmitted to the Commission : at the end of this period, the Member State may take these measures . During this period the Member State may make imports of the product in question subject to production of an import authori ­ zation to be granted under the procedure and within the limits to be laid down at the end of the said period . 3 . The Commission shall be notified by telex of the measures immediately following their adoption . 4 . The notification shall be equivalent to a request within the meaning of Article 15 (4). The measures shall operate only until the coming into operation of the decision taken by the Commission . However, where the Commission decides not to introduce any measure or adopts measures pursuant to Article 15 , different from those tak^n by the Member State, its decision shall apply as from the sixth day following its entry into force, unless the Member State which has taken the measures refers the decision to the Council ; in that case, the national measures shall continue to operate until the entry into force of the decision taken by the Council and for the maximum of one month following referral of the matter to the latter. The Council shall take a decision before the expiry of that period . The Council may under the same conditions decide in certain cases to extend this period, which may, in no fashion, exceed a total of three months . The preceding subparagraph does not affect the Member States right of recourse under Article 1 5 (5 ) and (6): 5 . This Article shall apply until 31 December 1984 . Before 31 December 1983 , the Commission shall propose to the Council amendments to be made to it . The Council shall act, before 31 December 1984 by a qualified majority, upon the Commission proposal . However, the provisions relating to protective measures :  justified by a safeguard clause contained in a bilateral agreement shall not be effected by that time limit, / (b) to allow the rights and obligations of the " Community or of all its Member States to be exercised and fulfilled at international level, in particular those relating to trade in primary products . 2 . Article 15 (2) and (3) shall apply. Article 1 7 1 . In the following cases a Member State may, as an interim protective measure, alter the import rules for a particular product by providing that it may be put into free circulation only on production of an import authorization, the granting of which shall be governed by such provisions and subject to such limits as that Member State shall lay down : (a) where there exists in its territory a situation such as that defined as regards the Community in Article 15 ( 1 ); (b) where such measure is justified by a protective clause contained in a bilateral agreement between the Member State and a third country. No L 35/ 8 Official Journal of the European Communities 9 . 2 . 82 2 . Pending these adjustments :  concerning imports of products which have been liberalized in certain Member States but subject to quota in others shall apply until 31 December 1987 . Article 18 1 . While any measure of surveillance or protective measure applied in accordance with Titles IV and V is in operation, consultations within the Committee shall be held, either at the request of a Member State or on the initiative of the Commission . The purpose of such consultations shall be : (a) to examine the effects of the measure ; (b) to ascertain whether its application is still necessary. 2 . Where, as a result of the consultations referred to in paragraph 1 , the Commission considers that any measure referred to in Article 10 , 12 , 15 or 16 should be revoked or amended it shall proceed as follows : (a) where the . Council has acted on a measure , the Commission shall propose that it be revoked or amended ; the Council shall act by a qualified majority ; (b) in all other cases, the Commission shall amend . or revoke Community protective measures and measures of surveillance . Where this decision concerns national measures of surveillartce , it shall apply as from the sixth day following its publication in the Official Journal of the European Communities, unless the Member State which has taken the measure refers it to the Council ; in that case the national measure shall continue to operate until the entry into force of the decision taken by the Council, but in no event after the expiry of a period of three months following referral of the matter to the latter. The Council shall act before the expiry of that period . (a) in so far as standardization between the areas of liberalization has not been wholly realized, Member States may subject imports of products not included in the Annex to Regulation (EEC) No 925/79 to the requirement that not only the country of origin but also the country of purchase or the country of export shall be among the countries covered by ^ this Regulation ; for the Federal Republic of Germany, this shall apply also to those products included in the Annex to the abovementioned Regulation whose import ­ ation is not yet exempted in respect of all third countries, under German import arrangements, from the requirement of an import authorization ; (b) the Italian Republic may subject imports of products originating in Egypt, Yugoslavia and Japan to the requirement that the country of origin shall be the same as the country of export ; (c) import documents required for Community sur ­ veillance under Article 11 shall be yalid only in the Member State which issued or endorsed them ; (d) the Benelux countries and the Italian Republic may retain the automatic-licence or import ­ ¢ declaration formalities currently applied by them to imports originating in Japan and Hong Kong; (e) the Member States listed in Annex II opposite the products marked with an asterisk may retain national surveillance over imports of such pro ­ ducts, including imports under automatic licences ; Article 12 , Article 13 , last sentence , Article 14 and Article 18 shall not be applicable . (f) this Regulation shall not preclude the continuance of measures taken by the Italian Republic  pursuant to the Ministerial Decree of 6 May 1976, including the list annexed thereto and the subsequent amendments to it  making subject to special authorization the importation of articles , machinery and equipment, whether used or new but in poorly maintained condition, falling within heading No 73.24 , Chapters 84 to 87 and 93 or subheading 97.04 B of the Common Customs Tariff. 3 . Member States shall forward to the Commission details of any measures taken in conformity with the Agreement on import licensing procedures concluded by the Community by Decision 80/271 /EEC ('). In particular they shall make available to the Commission the rules and all information concerning the procedures for the submission of requests for licences, including : the conditions relating to admissibility of persons , enterprises or institutions TITLE VI Transitional and final provisions Article 19 1 . By 31 December 1984 at the latest, the Council shall decide on the adjustments to be made to this Regulation for the purpose of greater uniformity of rules for imports . The Council shall act by a qualified majority on a proposal from the Commission and with due regard to the progress of the common commercial policy. (') OJ No L 71 , 17 . 3 . 1980, p . 1 . 9 . 2 . 82 Official Journal of the European Communities No L 35/9 who submit such requests . All changes of these rules shall also be sent to the Commission . to a maximum of 20 % of the quantity or value of the exhausted quota ; it shall forthwith inform the Commission and the other Member States thereof. The emergency procedure laid down in this paragraph shall not apply once the opening of negotiations with the non-member country concerned has been authorized ; (c) at the request of any Member State or of the Commission, subsequent consultation under the terms of paragraph 3 shall be held on measures taken by a Member State under this paragraph . Article 20 4 5 . Where a Member State intends to make a unilateral change to its import arrangements for a petroleum product which is entered in Annex I and referred to in Article 3 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods ('), it shall inform the Commission and the other Member States thereof. The procedure laid down in paragraphs 2 , 3 and 4 shall be applicable in this case ; the other provisions of this Regulation shall not apply. 6 . The Benelux countries may, where they are mentioned in Annex II opposite a product listed in that Annex and marked with an asterisk, retain the automatic licence formality as currently applied by them ; such licences shall be issued, free of charge, for any quantity requested and simply on submission of an application by the Community importer, regardless of his place of business in the Community ; Article 13 shall not apply to these products . 1 . Where a Member State which applies an import restriction referred to in the last indent of Article 1 (2) intends to change it, it shall inform the Commission and the other Member States thereof. 2 . (a) At the request of the Commission or a Member State, the measures referred to in paragraph 1 shall be the subject of prior consultation within the Committee . (b) If the Commission does not request on its own initiative consultations within five working days after receiving the information referred to in paragraph 1 , nor at the request of a Member State made sufficiently early before the end of the said period the Member State concerned, may then put the proposed measure into effect. (c) In other cases , the consultation procedure shall commence within five working days after the expiry of the period provided for in (b). 3 . (a) If after consultation no objection has been raised by the other Member States or by the Commission, the Commission shall forthwith inform the Member State concerned, which may put the measure into effect immediately. (b) In other cases, the Member State concerned may not put the proposed measure into effect until three weeks after the opening of the consultation . (c) If, within this period, the Commission submits to the Council, under Article 113 of the Treaty, a proposal meeting the objections raised, the proposed measure may not be put into effect until the Council has acted . 4 . In cases of extreme urgency, the following provisions shall apply : (a) a quota may be reduced or any possibility of importation may be taken away without prior consultation but after the transmission of infor ­ mation referred to in paragraph 1 ; (b) when a quota has been exhausted and the economic requirements of a Member State call for additional imports from the non-member country or countries benefiting from the quota the Member State concerned may, without prior notification, open additional import facilities up Article 21 Without prejudice to other Community provisions , this Regulation shall not preclude the adoption or application by Member States : (a) of prohibitions, quantitative restrictions or measures of surveillance on grounds of public morality, public policy or public security ; the protection of health and life of humans, animals or plants, the protection of national treasures possessing artistic, historic or archaeological value, or the protection of industrial and commercial property ; (b) of special formalities concerning foreign exchange ; (c) of formalities introduced pursuant to inter ­ national agreements in accordance with the Treaty. O OJ No L 148 , 28 . 6 . 1968 , p . 1 . No L 35/ 10 Official Journal of the European Communities 9 . 2 . 82 Article 22 Article 23 The Commission shall publish at regular intervals an updated text of Annexes I and II which will take account of Acts adopted in accordance with this Regulation both by the Community and by Member States . The Commission shall be informed of the introduction, amendment or repeal of all national measures . Article 24 1 . This Regulation shall be without prejudice to the operation of the instruments establishing the common organization of agricultural markets or of Community or national administrative provisions derived therefrom or of the specific instruments adopted under Article 235 of the Treaty applicable to goods resulting from the * processing of agricultural products ; it shall operate by way of complement to those instruments . 2 . However, in the case of products covered by the instruments referred to in paragraph 1 , Articles 10 to 14 and 18 shall not apply to those in respect of which the Community rules on trade with third countries require the production of a licence or other import document. Articles 15 , 17 and 18 shall not apply to those products in respect of which such rules make provision for the application of quantitative import restrictions . Regulation (EEC) No 926/79 is hereby repealed . References to the repealed Regulation shall be understood as referring to this Regulation . Article 25 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . : Done at Brussels, 5 February 1982 . For the Council i The President L. TINDEMANS 9 . 2 . 82 Official Journal of the European Communities No L 35/ 11 ANNEX I LIST OF PRODUCTS SUBJECT TO NATIONAL QUANTITATIVE RESTRICTION ON THEIR ENTRY INTO FREE CIRCULATION Explanation of signs, letters or figures Practical scope ofthe restriction : + = completely restricted ;  = partially restricted. Geographical scope: Where there are no special indications the restriction applies to all the countries covered by the Regulation . Where the restriction applies to a geographical zone or to one or more countries, a marginal note describes the country or countries or the zone or zones to which the restriction applies . These geographical zones are described at the end of the Annex on the basis of the existing provisions in the Member States . In any event, the application of these restrictions is subject to :  any special rules laid down in the agreements concluded between the Community and certain third countries,  the specific common rules referred to in Article 1 ( 1 ), first indent of this Regulation . This list covers only national restrictions. At present there are no Community restrictions which come within the scope of this Regulation ; any such measures which may be taken pursuant to Title V will be listed in an ad hoc publication. CC T he ad in g N o N IM E X E 19 82 B N L D D K 04 .0 4 E Ib )3 ,e x 4, ex 5 04 .0 6 07 .0 1 A ,D I, ex F II ,L ,M A ll b) 07 .0 2 ex B 07 .0 4 ex B 07 .0 5 B ex I, II 08 .0 1 B C 08 .0 4 A I F G B G R T IR L C om m en ts + O  C) O Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to zo ne II on ly .    (2) Su bj ec t to qu an tit at iv e . re str ic tio ns w ith re ga rd to Cy pr us , Eg yp t, Is ra el , M al ta , M or oc co , Sp ai n, Tu ni ­ sia ,T ur ke y. + + C)  C) - C) + - o C) n (3) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to zo n e A 3 . (4) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to Ja pa n.  + - C) (5) A rti cl e 11 5 of th e. A ct of A cc es si on . + + + (6) Su bj ec t to re st ric tio ns wi th re ga rd to the do lla r ar ea co un tri es , ex ce pt fo rL ib er ia . - o +  + o - o - o + + - n - O (') Su bj ec t to qu an tit at iv e re str ic tio ns on ly in th e ca se of im po rts or ig ­ in at in g in co un tri es w hi ch ar e no t m em be rs of th e In te rn at io na l Co ffe e A gr ee m en t, pr o ­ vi de d th at qu ot as ar e in op er at io n (R eg ul at io n (E EC ) N o 24 36 /7 9 (O J N o L 28 2, 12 . 11 . 19 79 , p . 1) ). + C) + o - No L 35 / 12 Official Journal of the European Communities 9.2.82 04 .0 4- 67 ,e x 68 ,8 8, ex 92 04 .0 6- 00 07 .0 1- 11 , 13  19 ,3 1, 33 ,3 6, 45 , 47 ,7 3  77 15 07 .0 2- 50 07 .0 4- 50 07 .0 5- 61  70 08 .0 1- 31 ,3 5 50 08 .0 4- 11  23 08 .0 5- 91 ,9 3 08 .0 7- 10 08 .0 9- 11 ,1 9 0 9 .0 1 -1 1  1 7 12 .0 1- 31  46 ,5 4, 64  68 ,e x 99 ­ 12 .0 8- 01 13 .0 3- 17 15 .0 7- 05  13 ,6 1  79 ,e x 82 , 85  94 ,e x 98 15 .1 0- 70 16 .0 4- 71 ,7 5 17 .0 4- 01 08 .0 5 ex G 08 .0 7 A 08 .0 9 - o -( ') - o 09 .0 1 A I, II 12 .0 1 ex B 12 .0 8 A 13 .0 3 A V II ex 15 .0 7 15 .1 0 D 16 .0 4 D ,E 17 .0 4 A C C T he ad in g N o N IM E X E 19 82 B N L D D K C om m en ts 20 .0 7 ex A II I ex B II - o - o - n 21 .0 2 A 21 .0 2 C I 21 .0 7 G la ) 1 22 .0 8 22 .0 9 A (1) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to A lg er ia , Cy pr us , Eg yp t, Is ra el , M al ta , M or oc co ,S pa in ,T un i ­ sia ,T ur ke y, EF TA . (2) Su bj ec t to qu an tit at iv e re str ic tio ns wi th re ga rd to zo n e A 3 . C) Su bj ec t to qu an tit at iv e re str ic tio ns wi th re ga rd 'to Ja pa n. (4) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to zo ne II .o nl y. (5) Su bj ec t to qu an tit at iv e re str ic tio ns on ly in th e ca se of im po rts or ig ­ in at in g in co un tri es w hi ch ar e no t m em be rs of th e In te rn at io na l Co ffe e A gr ee m en t, pr ov id ed th at qu ot as ar e in op er at io n (R eg ul at io n (E EC ) N o 24 36 /7 9 (O J N o L 28 2, 12 . 11 . 19 79 , p. 1) ). C ex I C IV C ex V F G B G R I IR L  O O O  C) o o  C) - O  C)  o - o + C) + + + + o - C) + + + ¢ + + o o 9 . 2 . 82 Official Journal of the European Communities " No L 35/ 13 20 .0 7- 07 ,e x 8, ex 11 ,1 6, ex 17 44 ,4 6, 50 ,6 6, 67 ,7 2, 76  83 ,9 4  96 21 .0 2- 11  19 21 .0 2- 40 21 .0 7- 27 22 .0 8- 10 ,3 0 22 .0 9- 10 52 ,5 3 7 1  7 9 8 1  7 9 22 .1 0- 51 ,5 5 27 .0 7- 25 ,2 9 27 .0 9- 00 2 7 .1 0 -1 1  7 9 2 7 .1 1 -0 3  9 9 27 .1 2- 90 27 .1 3- 81  90 29 .3 4- 10 22 .1 0 B 27 .0 7 B ex 1 27 .0 9 ex 27 .1 0 ex 27 .1 1 27 .1 2 B 27 .1 3 B 29 .3 4 B CC T he ad in g N o N IM E X E 19 82 B N L D D K 31 .0 2 A ,B C + o 31 .0 3 31 .0 5 A I, II ,I V 32 .0 5 33 .0 1 A I 34 .0 3 A 37 .0 2 38 .1 4 A F G B G R I IR L C om m en ts + (6) + C) (') Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd - to zo ne A 3 . -+ O + O + o (J) Su bj ec t to qu an tit at iv e re str ic tio ns wi th re ga rd to Ja pa n. (J) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to zÃ ³ ne II on ly . + + -  + n . + o + o o (4) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to th e L at in A m er ic an co un tri es , U SA , C an a ­ da ,S ou th K or ea ,L eb a ­ no n, Li be ria , Ph ili p ­ pi ne s, Sy ria . (5) Li be ra liz ed w ith re ­ ga rd to A lg er ia , U SA , Ca na da , Cy pr us , Eg yp t, Sp ai n, Is ra el , Le ba no n, M al ta , M o ­ ro cc o, Tu ni si a, T ur ­ ke y, EF TA . -  + o + O + C) + o + o + o (6) A rti cl e 11 5 of th e A ct of A cc es si on . (7) Su bj ec t to qu an tit at iv e re st ri ct io ns w it h th e ex ce pt io n of Tu rk ey an d Y ug os la vi a. + + O  + (1) + O No L 35/ 14 Official Journal of the European Communities 9 . 2 . 82 31 .0 2- 10  15 20  90 31 .0 3- 15  30 31 .0 5- 04  19 ,4 1  48 32 .0 5- 10  50 33 .0 1- 12  19 3 4 .0 3 -1 1  1 9 37 .0 2- 01  99 38 .1 4- 10 31 40 .1 0- ex 10 ,e x 90 40 .1 1- 10 2 0 21  29 40 45  5 3 55 ,5 7 62 ,8 0 ex 63 4 0 .1 2 -1 0  8 0 B I A .e x 40 .1 0 40 .1 1 ex A B I B IT 40 .1 2 CC T he ad in g N o N IM E X E 19 82 B N L D D K F G B G R I IR L C om m en ts 44 .0 1 45 .0 2 44 .0 1- 10  90 45 .0 2- 00 + + O O (') Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to Ja pa n. 48 .0 1 A ex C ,e x F 49 .0 2 48 .0 1- 01 67 ,7 8, 80  90 ,e x 92 ,9 4, 98 , 99 49 .0 2- 00 + +  C) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to zo n e A 3 . * P re vi ou s na ti on al re ­ str ic tio ns re pl ac ed by sp ec ifi c co m m on ru les . 50 .0 1 5 0 .0 1 -0 0 + O O 50 .0 2 50 .0 2- 00 + C) o 50 .0 4 50 .0 4- 10 ,9 0 + C) o 50 .0 5 A 50 .0 5- 10 ,9 0, 99 + o o - 50 .0 7 A ,B 50 .0 7- 10 ,9 0 + o o 50 .0 9 A 50 .0 9- 01  68 + . + o 51 .0 4 A I, II 51 .0 4- 03 ,0 5 s · « + * + * » II Ia ) " 06 * + * + * s II Ib ), IV ,B 08  98 $ * + * + * * ex A ,e x B 10 ,1 1  48 ,5 5  66 ,7 4  98 «- / 53 .0 7 53 .0 7- 02  89 » + * Ã  53 .1 0 ex 53 .1 0- 11 ,1 5 S'f 53 .1 1 53 .1 1- 01  97 s · * + * + * * 55 .0 7 55 .0 7- 10 ,9 0 + * 9 . 2 . 82 Official Journal of the European Communities No L 35/ 15 I IR L C om m en ts (') Su bj ec t to qu an tit at iv e re st ri ct io ns w it h In di a an d Ba ng la de sh * P re vi ou s na ti on al re ­ str ict io ns re pl ac ed by sp ec ifi c co m m on ru le s. ** P re vi ou s na ti on al re ­ str ic tio ns re pl ac ed by th e ar ra ng em en ts de riv ­ in g fro m th e Co m ­ m un ity ag re em en ts on ju te pr od uc ts . CC T he ad in g N o N IM E X E .1 98 2 B N L D D K 55 .0 8 , 55 .0 8- 10 * . * 30  80 » » 55 .0 9 5 5 .0 9 -0 3  9 9  * x - . » - 56 .0 5 ex A 56 .0 5- 11  * *  B 5 1  9 9 » » 56 .0 7 A I, II 56 .0 7- 01  12 » z * ex A II 15 * * » ex A II ,B 19  87 » * s · 57 .1 0 A 57 .1 0- 21  50 ex A 21 ,3 1 + o B * * 62  70 58 .0 1 58 .0 1- 01  80 58 .0 2 58 .0 2- 02  88 58 .0 4 58 .0 4- 05  45 . 61  69 » 71  80 63 ,6 7 3 · 58 .0 5 58 .0 5- 01  90 » 58 .0 6 58 .0 6- 10 ,9 0 » 58 .0 7 5 8 .0 7 -3 1  8 0 » 58 .0 9 B 58 .0 9- 21  99 » 59 .1 3 59 .1 3- 01  13 » s 15 ,3 5 * 3 · 19 ,3 2, 34 ,3 9 S S 60 .0 1 60 .0 1- 01  98 F G B G R + » + * + * + * + * + * + * + * ¢j. + * + * + * + * * · + * +  + + + * + » + *  * + * + + * + + * + * + * + + » No L 35/ 16 Official Journal of the European Communities 9 . 2 . 82 C C T he ad in g N o N IM E X E 19 82 B N L D D K F G B G R I IR L C om m en ts 60 .0 2 A ,B I, II B il l B IV 60 .0 2- 40  60 70 8 0 «- + .+ *  + * + * * P re vi ou s na ti on al re ­ str ic tio ns re pl ac ed by sp ec ifi c co m m on ru les . 60 .0 3 60 .0 3- 11  90 a ­ + * 60 .0 4 60 .0 4- 02  90 * 4- * A Ia ), A II a) 02 ,0 6 + * A II b) ,c ) 03 ,0 4 a ­ K - A II b) ,c ), d) 0 7  0 9 # * A III a) ,c ), d) ,e ) 10 , 12 , 14 , 16 + A II Ib ) 11 + * + B Ia ), b II a) 19 ,2 3 + * * B Ib ), c) ,B II b) ,c ), d) 20 ,2 2, 24  29 &amp; s B II I, IV a) 31  38 + B IV b) 1a a) 41 « ¡ ­ cc ) 48 + dd ), ee ) 50 ,5 8 * B IV b) 2 cc ) 54 ,9 0 ­ + . dd ), B IV c) 56 ,6 0 + B IV d) 1a a) ,d d) , 2 dd ) 71 ,7 9, 89 + * * d) 1b b) ,c c) ,d ) 2 aa ), bb ), cc ) 73 ,7 5, 81 ,8 3, 85 4- * 60 .0 5 60 .0 5- 01  99 » + * + * A I, ex A II 01 ,2 2, 61 * * * ex A II 04 ,1 1, 13 ,2 5 * + * ex A II 15 ,3 3 * * .' + * ex A II 06 ,9 3 * + * ex A II ,B 07 ,0 8, 09 94  99 16 , 17 ,2 1, 26 ,3 6, 38 + * 9.2.82 Official Journal of the European Communities No L 35/ 17 CC T he ad in g N o N IM E X E 19 82 B N L D D K F G B G R I IR L . / C om m en ts 60 .0 5 (c on t'd ) ex A II 60 .0 5- 43 ,4 6 + * (') Ex ce pt ju do ga rm en ts . ex A II ex A II 37 ,4 4  49 ,6 6, 72  75 , 77  80 ,8 3  87 ,8 9, 92 19 ,4 5, 68 ,7 1, 76 ,8 1, 88 37 ,4 4 *  + * + * * P re vi ou s na ti on al re ­ str ict io ns re pl ac ed by sp ec ifi c co m m on ru les . ex A II 23 ,2 4, 64 » * ex A II 31 ,3 9, 51 * &gt; 33  35 ,4 0  42 ,5 2, 58 ,6 2 22 ,2 3, 31  34 ,3 9  41 ,4 5 , 46 ,5 1, 52 ,6 1, 62 ,7 1, 72 " - 61 .0 1 61 .0 1- 01  98 01 ,3 1, 37 ,4 6, 47 ,5 7, 66 ,7 6 09 ,1 3, 17  23 ,2 5, 96 15 ,2 4, 26 ,3 8, 48 ,5 8, 68 , 78  95 ,9 8 29 ,3 2  36 ,4 1  44 ,5 1, 54 , 62 ,6 4, 72 ,7 4 ex 92  ex 98 13 ,1 7, 23 ,3 1, 37 ,4 6, 47 ,5 7, ' 66 ,7 6, 81 ,9 6 + * -t- * + * + * + * C) + * + * + * + + 61 .0 2 61 .0 2- 01  94 01 ,0 3, 12  18 ,3 3 ,3 9, 40 ,4 4 05 ,0 7, 23 ,5 4, 92 22 ,2 4, 52 ,5 3, 85 ,9 1 48 ,9 0 25 ,2 8 26 31 ,3 5, 42 ,4 7, 76 32 ,3 4, 36 ,3 7, 41 ,4 3, 45 ,5 5, 64 ,7 4 * + * + * + * + * + * + * + * + * + * + * + * + s + * + + X + + s · s  + No L 35/ 18 Official Journal of the European Communities 9 . 2 . 82 CC T he ad in g N o N IM E X E 19 82 B N L D D K F G B G R I IR L C om m en ts 61 .0 2 (c on t'd ) 61 .0 2- 87 ,9 4 62 ,7 2, 82 ,8 4 58 ,6 8, 78 57 ,6 6 ex 90 ,e x 91 ,e x 92 ,e x 94 12  18 ,2 5  33 ,3 5  40 , 42  44 ,4 8  54 ,5 7  62 , 66  72 ,7 8, 82 ,8 5, 90  92 » * + * + * + * + M 1) * + * * * (') Ex ce pt ki m on o- ty pe ga rm en ts fo rw om en . * P re vi ou s na ti on al re ­ str ic tio ns re pl ac ed by sp ec ifi c co m m on ru les . 61 .0 3 A I, A II I 61 .0 3- 11 , 19 v ­ * + * + * A ll 15 * * + * + * + * - B I, B II I 51 ,5 9 * + * + -* + B II 55 * * + * + * + * + C I, C II I 81 ,8 9 * + * + * + C II 85 * # + * + * + * + 61 .0 4 A I, II ,B II 61 .0 4- 01 ,0 9, 91  98 i  * + * + B ib ) 13 * K" * + * B Ia ), c) 11 ,1 8 * + * B II b) 93 * * 61 .0 5 A 61 .0 5- 20 * * + * + * + * * B I 30 * Ã Ã ® ­ + * + * + * * B II 91 + * + B il l 99 a ­ * + * it 61 .0 6 61 .0 6- 10  90 + * B 30 * + C 40 s E 60 + 9 . 2 . 82 Official Journal of the European Communities No L 35 / 19 CC T he ad in g N o N IM E X E 19 82 B N L D D K IR L C om m en ts 61 .0 7 61 .0 9 61 .1 0 61 .1 1 62 .0 1 62 .0 2 (') Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to H on g K on g, Ja pa n, M ac ao , M al ay sia , Pa ­ ki st an , T ai w an an d Y ug os la vi a (o nl y ju te , fla x an d sis al pr od uc ts ). * P re vi ou s na ti on al re ­ str ic tio ns re pl ac ed by sp ec ifi c co m m on ru le s. ** Pr ev io us na ti on al re ­ str ic tio ns re pl ac ed by th e ar ra ng em en ts de riv T in g fro m th e Co m ­ m un ity ag re em en ts on ju te pr od uc ts . F G B G R I + * + * + » " + * + * + *  * + + * + * + * + + * + * + + * + * + * + + + * . + - + + + + + + + * + * a ­ + + + No L 35 /20 Official Journal of the European Communities 9 . 2 . 82 61 .0 7- 10  90 61 .0 9- 20  80 61 .1 0- 00 61 .1 1- 00 62 .0 1- 10  99 62 .0 2- 01  89 01 ,0 9 , 15 61 09 65 ,7 5, 77 ,8 7 12 ,1 3 40  59 ,7 1 72 ,7 4 83 ,8 5 19 89 62 :0 3- 11  91 13  17 11 ,9 1 93 ,9 5, 97 ,9 8 96 62 .0 5- 01 ,9 3, 95 ,9 9 10 20 . 30 A ,B Ib ), B II b) A ll B II c) ,B II Ib ), c) , B lV b) B Ia ) B II Ia ) 1 B II Ia )2 B IV a) B Ic ) B IV c) 62 .0 3 A ,B ** A ll A I, B Ia ) B Ib ), B II a) ,b )2 , c) B II b) 1 62 .0 5 A ,E B C D + O + C) CC T he ad in g N o N IM E X E 19 82 B N L . D D K F G B G R I IR L C om m en ts 64 .0 1 64 .0 1- 11  39 41  99  C) + C) + O + C) + n (') Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to Ja pa n. 64 .0 2 B 64 .0 2- 60  69 61 ,6 9  C) + C) +' o + C) + o (2) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to Ta iw an on ly .' 66 .0 1 99 66 .0 1- 10 ,2 0, 50 ,8 0 + o + o o + o + C) (J) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to zo ne II on ly . 66 .0 3 A ,B ,C 69 .0 4 69 .0 5 6 6 .0 3 -1 0  9 0 69 .0 4- 11  90 69 .0 5- 10 ,9 0 + + + o (4) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to H on g K on g. (5) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to A si an co un tr ie s. 69 .0 7 A 69 .0 7- 20  O + C) - o + C) B Ã ­ 30 ,4 0 + O + C) B II 50 ,8 0 . + O + o - C) + C) 69 .0 8 A 69 .0 8- 20 - O  C) + C) B Ã ­ 30 ,4 0 + C) B II 50  99 + C) + C) + C) 69 .1 1 69 .1 1- 10 ,9 0 + C)  C) + C) + (5) + C) 69 .1 2 A ,B 69 .1 2- 10 ,2 0 + C) C I, C II 31 ,3 9 + n - o + C) + C) D 90 + C) + C) + o 73 .0 2 A II ,C ,D ,E 73 .0 2- 19 ,3 0, 55 + o ex G 83 + C) 9 . 2 . 82 Official Journal of the European Communities No L 35/21 CC T he ad in g N o N IM E X E 19 82 B N L D D K 73 .1 5 A Ia ), II A V a) ,c ), d) 1 bb ), d) 2 A V Ib ), c) 1b b) ,c )2 , d) A V II b) l, d )2 A V II I B Ia ), B II B V a) ,c ) B V d) 1b b) ,d )2 B V Id ), c) 1b b) ,c )2 , d) B V II b) 2 aa ), b) 4 bb ) F G B G R I IR L C om m en ts + O + O (') Su bj ec t to qu an tit at iv e re str ic tio ns wi th re ga rd to zo ne II on ly . + C) +  C) - o  o  n + C) + O + O + O + O + o + o + o + n + o + o + n + o + C) + n (2) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to Ja pa n. (3) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to T ai w an , So ut h K or ea . (4) A rti cl e 11 5 of th e A ct of A cc es si on . No L 35/22 Official Journal of the European Communities 9 . 2 . 82 B V II I 73 .1 8 ex C 73 .3 2 B ex II ex 73 .3 7 82 .0 9 ex A 73 .6 1- 10 ,9 0 73 .6 3- 10 ,5 0, 74 ,7 9 73 .6 4- 50 ,7 5, 79 ,9 0 73 .6 5- 53 ,8 3 73 .6 6- 40  89 73 .7 1- 13  19 ,9 3  99 73 .7 3- 13  19 ,4 3  59 7 4  8 9 73 .7 4- 51  59 ,7 4  90 73 .7 5- 53  59 ,9 3, 99 73 .7 6- 13  19 73 .1 8- ex 41 ,e x 82 ,e x 99 73 .3 2- 61  99 73 .3 7- ex 11  ex 90 82 .0 9- 11 , 19 50 82 .1 4- 10 91 9 9 84 .0 1- ex 11 ,e x 80 84 .0 6- 03  99 ex 20  ex 24 ex 27 ,3 9, ex 42 ",e x 46 ,e x 48 , ex 52 , 53 , ex 54 , ex 63 , 64 , ex 66 ,e x 78 ,e x 83 ,e x 98 84 .1 0- ex 13 ,e x 16 ,3 2  98 - o - o - o + O (J) + O C) + C) C) + (2) 0 82 .1 4 A B ex 84 .0 1 84 .0 6 A ,B ,C ,D C ex I, ex II D ex II 84 .1 0 ex A ,e x B ,C CC T he ad in g N o N IM E X E 19 82 B N L D D K 84 .1 4 ex B 84 .1 4- ex 99 84 .1 5- ex 06  ex 59 ,e x 92 .e x 98 84 .1 5 C ex I, ex II ex 84 .2 0 84 .4 1 A I, II ,e x II I, B 84 .2 0- 09 ,4 0, ex 71 ,7 3  81 ,e x 83 , 85 ,8 9, ex 90 ex 84 .4 6 ex 84 .4 7 84 .6 2 85 .0 1 F G B G R I IR L C om m en ts - O - O (') Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to Ja pa n. (J) A rti cl e 11 5 of th e A ct of A cc es si on . + O + C) , (3) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to zo ne II on ly . - O  o + C) (') Su bj ec t to qu an tit at iv e re str ic tio ns wi th re ga rd to H on g K on g. (5) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to th e A si an co un tr ie s. + o + o + n - O O +  o  o + O  + n + C) 9 . 2 . 82 Official Journal of the European Communities No L 35/23 B ex I B ex II ,e x C 85 .0 3 84 .4 1- 12  15 ,3 0 84 .4 6- ex 99 84 .4 7- ex 10 84 .6 2- 11  53 85 .0 1- 01  95 ex 31 ,3 3  36 ,e x 38 ,e x 89 , ex 90 59  63 ,6 5, 66 ,9 3, 95 8 5 .0 3 -1 1  9 0 85 .1 5- 04 ,0 9, 11 ,1 6, 19 11 , 12 , 16  27 20  27 ex 50 ,e x 82 ,8 4, 86 ,e x 88 , 91 ,e x 99 4 1  5 0 99 ex 91 ,e x 49 ,e x 50 ,e x 99 85 .2 1- 01  28 ,4 7  99 45 85 .1 5 ex A A ex II I ex C C ex II 85 .2 1 A ,D ,E C C om m en ts D K + O (') Su bj ec t to qu an tit at iv e re str ic tio ns wi th re ga rd to Ja pa n. (2) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to zo ne II on ly . (J) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to T ai w an . (4) A rti cl e 11 5 of th e A ct of A cc es si on . (5) Pr ot oc ol 7 to th e A ct of A cc es si on . C C T he ad in g N o N IM E X E 19 82 B N L D 85 .2 3 85 .2 3- 01  99 ex B ex 12 85 .2 4 ex C 85 .2 4- 93 ,9 5 85 .2 5 ex A 85 .2 5- 21 ,2 5 + (') ex A ,B 27 ,3 5 C 50 ,9 0 87 .0 1 87 .0 1- 12 Ã 97 87 .0 2 87 .0 2- ex 12 ,e x 14 ,e x 21 ,e x 23 , ex 25 ,e x 27 03  91 87 .0 3 87 .0 3- 10  80 ' 87 .0 4 87 .0 4- 01  99 87 .0 5 87 .0 5- 11  99 ex A ,e x B ex 11 , 19 ,e x 91 ,e x 99 87 .0 6 A ,B 87 .0 6- 11  99 87 .0 8 87 .0 8- 10 ,3 0 87 .0 9 A 87 .0 9- 10  59 87 .1 2 A 87 .1 2- 11  19 88 .0 2 A ,e x B 88 .0 2- 01  09 ,3 9, 49 89 .0 1 A ,B Ã ­ 89 .0 1- 10  76 89 .0 2 A 89 .0 2- 10 90 .1 2 90 .1 2- 10  70 90 .2 8 A ,B 90 .2 8- 01  99 F G B G R I IR L - - n + O  O + O + O - C) , + o - n + o + C) + C) + o + o - C) + o + o + o + o + + C) + C) + C) C) + + + - o (6) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to H on g K on g. No L 35/24 Official Journal of the European Communities ' 9 . 2 . 82 CC T he ad in g N o N IM E X E 19 82 B N L D D K F G B G R I IR L C om m en ts 91 .0 1 91 .0 2 91 .0 1- 11  65 91 .0 2- 11  99 + + (') Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to Ja pa n. 91 .0 3 91 .0 3- 10  99 + (J) A rti cl e 11 5 of th e A ct of A cc es si on . 91 .0 7 91 .0 9 91 .0 7- 11  98 91 .0 9- 20  80 + + (J) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to zo ne II on ly . 91 .1 1 97 .0 3 A ,B 91 .1 1- 10  99 97 .0 3- 05  90 + - o n + n (4) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to H on g K on g. 98 .0 3 ex B ,e x C 98 .0 3- ex 31  ex 51 ,e x 71 ,-e x 75 - O 9 . 2 . 82 Official Journal of the European Communities No L 35/25 No L 35 /26 Official Journal of the European Communities 9 . 2 . 82 FRANCE Geographical zones to which, in general, the quantitative restrictions apply ZONE I 024 Iceland 357 British Indian Ocean Territory 366 Mozambique 370 Madagascar 373 Mauritius 375 Comoros 378 Zambia 025 Faroe Islands 028 Norway 030 Sweden 382 Zimbabwe (formerly Rhodesia)032 Finland 036 Switzerland 038 Austria 040 Portugal 042 Spain 043 Andorra 044 Gibraltar 386 Malawi 391 Botswana 393 Swaziland . 395 Lesotho 400 United States of America 404 Canada 406 Greenland 413 Bermuda 421 Belize 045 Vatican City State 046 Malta 048 Yugoslavia 052 Turkey 202 Canary Islands 204 Morocco 451 West Indies 453 Bahamas 454 Turks and Caicos Islands 205 Ceuta and Melilla 208 Algeria 212 Tunisia 220 Egypt 224 Sudan 228 Mauritania 457 Virgin Islands of the United States 460 Dominica 463 Cayman Islands ¢ 464 Jamaica 465 St Lucia 467 St Vincent 469 Barbados 472 Trinidad and Tobago 473 Grenada 476 Netherlands Antilles 488 Guyana 492 Surinam 232 Mali 236 Upper Volta 240 Niger 244 Chad 529 Falkland Islands and dependencies 247 Republic of Cape Verde 248 Senegal 252 Gambia 257 Guinea . Bissau 260 Guinea 264 Sierra Leone 268 Liberia 272 Ivory Coast 276 Ghana 280 Togo 284 Benin 288 Nigeria 600 Cyprus 604 Lebanon ' , 608 Syria 624 Israel 628 Jordan 636 Kuwait 640 Bahrain 644 Qatar 647 United Arab Emirates 649 Oman 656 South Yemen 684 Laos 302 &gt; Cameroon 306 Central African Republic 310 Equatorial Guinea 696 Kampuchea (Cambodia)311 Sao TomÃ © and Principe 314 Gabon 318 Congo 322 Zaire 324 Rwanda 328 Burundi 329 Sainte Helen and dependencies 330 Angola . 701 Malaysia 703 Brunei 706 Singapore 740 Hong Kong 743 Macao 801 Papua New Guinea 803 Nauru 80Ã © Solomon Islands 807 Tuvalu 808 American Oceania 8 1 2 Kiribati 813 Pitcairn Islands 815 Fiji 334 Ethiopia 338 Jibuti 342 Somalia 346 Kenya 350 Uganda 352 Tanzania 355 Seychelles and dependencies 816 Vanuatu (formerly New Hebrides) 9 . 2 . 82 Official Journal of the European Communities No L 35/27 ZONE I (cont 'd) 817 Tonga 819 Western Samoa ZONE II 216 Libya 524 Uruguay 528 Argentina 612 Iraq 616 Iran 632 Saudi Arabia 652 North Yemen 660 Afghanistan  662 Pakistan 664 India 666 Bangladesh 667 Maldives 669 Sri Lanka 672 Nepal 675 Bhutan 390 Republic of South Africa and Namibia 412 Mexico 416 Guatemala 424 Honduras 428 El Salvador 432 Nicaragua . 436 Costa Rica 442 Panama 452 Haiti 456 Dominican Republic 676 Burma 680 Thailand 700 Indonesia 708 Philippines 728 South Korea 732 Japan 480 Colombia 484 Venezuela 500 Ecuador 504 Peru 508 Brazil 512 Chile 516 Bolivia 520 Paraguay 736 Taiwan 800 Australia 802 . Australian Oceania 804 New Zealand 814 New Zealand Oceania ITALY Geographical zones to which, barring exceptions, the quantitative restrictions apply ZONE A2 (a) Overseas countries and territories associated with the EEC (OCT): 476 Netherlands Antilles (Aruba, Bonaire, Cura9ao, Saba, St Eustatius and southern part of St Martin) 377 Mayotte , . 809 New Caledonia and dependencies 822 French Polynesia 890 French Southern and Antarctic Territories 811 Wallis and Fatuna Islands 421 Belize 703 Brunei 463 Cayman Islands 529 Falkland Islands and dependencies 302 Cameroon 247 Republic of Cape Verde 306 Central African Republic 244 Chad 375 Comoros 318 Congo 272 Ivory Coast 460 Dominica 334 Ethiopia 815 Fiji 314 Gabon 252 Gambia 276 Ghana 464 Jamaica 338 Djibouti 473 Grenada (including the Southern Grenadines) 260 Guinea 257 Guinea Bissau 310 Equatorial Guinea 488 Guyana 346 Kenya 812 Kiribati (formerly Gilbert Islands) ' 395 Lesotho 268 Liberia 370 Madagascar 386 Malawi 232 Mali , 228 Mauritania 373 Mauritius 240 Niger 288 Nigeria 801 Papua New Guinea 324 Rwanda 451 Montserrat 813 Pitcairn 329 St Helena and dependencies 451 West Indies Associated States (Anguilla, Antigua, Nevis and St Christopher) 890 British Antarctic Territory 357 British Indian Ocean Territory 454 Turks and Caicos Islands 451 British Virgin Islands (b) ACP States : 236 Upper Volta 453 Bahamas 469 Barbados 284 Benin 391 Botswana 328 . Burundi No L 35/28 Official Journal of the European Communities 9 . 2 . 82 ZONE A2 (cont 'd) 806 Solomon Islands 465 St Lucia 676 Burma &gt; 516 Bolivia 508 Brazil 036 Busingen (German territory of)467 St Vincent (including the Northern Grenadines) 696 Cambodia (Ora Kmer) 404 Canada 202 Canary Islands 205 Ceuta 5U Chile 480 Colombia 728 South Korea 436 Costa Rica 448 Cuba 819 Western Samoa 311 Sao TomÃ © and Principe 355 Seychelles 248 Senegal 264 Sierra Leone 342 Somalia 224 Sudan 492 Surinam 393 Swaziland 352 Tanzania 280 Togo 817 Tonga 472 Trinidad and Tobago 807 Tuvalu (formerly Ellice Islands) 350 Uganda 456 Dominican Republic 816 Vanuatu (formerly New Hebrides) 500 Ecuador 428 El Salvador 708 Philippines 044 Gibraltar 406 Greenland 416 Guatemala 452 Haiti 424 Honduras 740 Hong Kong 664 India 700 Indonesia 612 Iraq 616 Iran 322 Zaire 378 Zambia 382 Zimbabwe (formerly Rhodesia) 038 Austria . 032 Finland 696 Kampuchea (Cambodia) 636 Kuweit 024 Iceland 028 Norway 040 Portugal 030 Sweden 036 Switzerland 208 Algeria 600 Cyprus . 684 Laos 216 Libya 743 Macao 220 Egypt 628 Jordan - 701 Malaysia 667 Maldives 205 Ceuta and Melilla 412 Mexico 366 Mozambique 025 Faroe Islands 624 Israel 803 Nauru 672 Nepal 432 Nicaragua 048 Yugoslavia 604 Lebanon 046 Malta 204 Morocco 608 Syria 042 Spain under New Zealand804 New Zealand (and territories administration) 212 Tunisia 052 Turkey 649 Oman 662 Pakistan 442 Panama 520 Paraguay 504 Peru 644 Qatar 706 Singapore 669 Sri Lanka 400 United States of America ZONE A3 660 647 Afghanistan United Arab Emirates (Abu Dhabi, Dubai, Sharjah, Ajman, Umm al-Qaiwan, (and territories under United States administration) Ras al Khaimah and Fujairah) Andorra Angola and Cabinda Saudi Arabia Argentina 390 South Africa 736 Taiwan 680 Thailand ' 524 Uruguay 484 Venezuela 652 North Yemen 656 South Yemen (People's Republic) Australia (and territories under Australian administration) 04.3 330 632 528 800 040 640 666 413 675 Azores Bahrain Bangladesh Bermuda Bhutan ZONE C 732 Japan 9 . 2 . 82 Official Journal of the European Communities No L 35 /29 . UNITED KINGDOM Geographical zones to which, barring exceptions, the quantitative restrictions apply I. DOLLAR ZONE 1 . ACP ZONE 516 Bolivia 404 Canada 480 Colombia 436 Costa Rica 448 Cuba 456 Dominican Republic 500 Ecuador 428 El Salvador 416 Guatemala 452 Haiti 424 Honduras 268 Liberia 412 Mexico 432 Nicaragua 442 Panama 708 Philippines 400 USA 484 Venezuela 453 Bahamas 469 Barbados 284 Benin 391 Botswana 328 Burundi 302 Cameroon 247 Republic of Cape Verde 306 Central African Republic 244 Chad 375 Comoros 318 Congo 338 Djibouti 460 Dpminica 310 Equitorial Guinea 334 Ethiopia 815 Fiji 3 1 4 Gabon 252 Gambia 276 Ghana 473 Grenada 260 Guinea 257 Guinea Bissau 488 Guyana 272 Ivory Coast 346 Kenya 812 Kiribati 395 Lesotho 268 Liberia 370 Madagascar 386 Malawi 232 Mali 228 Mauritania 373 Mauritius 240 Niger 288 Nigeria 801 Papua New Guinea 324 Rwanda 465 St Lucia 467 St Vincent 311 Sao Tome and Principe 248 Senegal 355 Seychelles 264 Sierra Leone 806 Solomon Islands 342 Somalia 224 Sudan 492 Surinam 393 Swaziland 352 Tanzania 280 Togo 817 Tonga 472 Trinidad and Tobago 807 Tuvalu 350 Uganda 236 Upper Volta 819 Western Samoa 322 Zaire 378 Zambia II. RESIDUAL TEXTILE ZONE = all countries and territories other than : 208 Algeria 528 Argentina ' 666 Bangladesh 516 Bolivia 508 Brazil 480 Colombia 428 El Salvador 416 Guatemala 452 Haiti 740 Hong Kong ' 664 India 700 Indonesia 616 Iran 628 Jordan 728 South Korea 743 Macao 701 Malaysia 412 Mexico 432 Nicaragua 662 Pakistan 520 Paraguay 504 Peru 708 Philippines 706 Singapore 669 Sri Lanka 608 Syria 736 Taiwan 680 Thailand 524 Uruguay 382 Zimbabwe and those making up the ACP zone, the Community/ EFTA zone, the Far East zone and Western zone, the Mediterranean zone and the OCT zone . No L 35/30 Official Journal of the European Communities 9 . 2 . 82 604 Lebanon 046 Malta 204 Morocco 042 Spain 2 . COMMUNITY  EFTA ZONE 038 Austria 002 Belgium 008 Denmark 032 Finland 001 France 212 Tunisia 052 Turkey 048 Yugoslavia 004 Federal Republic of Germany (and West Berlin) 5 . OCT ZONE 009 Greece 024 Iceland 007 Ireland 005 Italy 002 Luxembourg Belize421 890 357 451 British Antarctic Territory British Indian Ocean Territory (Chagos Archi ­ pelago)003 Netherlands 028 Norway 040 Portugal 030 Sweden 036 Switzerland West Indies (Antigua, St Christopher (St Kitts), Nevis ­ Anguilla, British Virgin Islands, Montserrat) Brunei 006 United Kingdom Cayman Islands 703 463 529 822 890 377 476 Falkland Islands and dependencies French Polynesia Polar regions Mayotte 3 . FAR EAST AND WEST ZONE 800 Australia 404 Canada 732 Japan 804 New Zealand 400 United States of America Netherlands Antilles (Aruba, Bonaire, Curacao, Saba, St Eustatius, St Martin (South)) ¢ New Caledonia and dependencies Pitcairn 4 . MEDITERRANEAN ZONE 809 813 329 408 454 816 811 St Helena and dependencies St Pierre and Miquelon Turks and Caicos Islands Vanuatu (New Hebrides) 600 Cyprus 220 Egypt 624 Israel Wallis and Futuna Islands 9 . 2 . 82 Official Journal of the European Communities No L 35/31 ANNEX II LIST OF PRODUCTS SUBJECT TO SURVEILLANCE Key to symbols : + = totally under surveillance  = partially under surveillance C om m en ts (') Co m m iss io n Re gu ­ la tio n (E EC ) N o 33 53 /7 5 of , 23 ¢D ec em be r 19 75 ) es tab lis hi ng Co m ­ m un ity su rv ei lla nc e on th e im po rta tio n of ce r ­ ta in liv e pl an ts an d flo ric ul tu ra l pr od uc ts or ig in at in g in va rio us co un tri es (O J N o L 33 0, 24 . 12 . 19 75 , p. 29 ), as la st am en de d by Re gu la tio n (E EC ) N o 85 1/ 80 (O J N o L 92 ,9 .4 .1 98 0, p. 10 ). O rig in : va rio us co un ­ tr ie s. T he su rv ei lla nc e m ea su re s ex pi re on 31 D ec em be r 19 82 . C C T he ad in g N o N IM E X E 19 82 E U R B N L D D K F G B G R I IR L 01 .0 1 A ll 01 .0 1- 15 + ' .' 02 .0 1 A I, B II d) 02 .0 1- 01  99 + 03 .0 3 B IV a) 1e x aa ), ex bb ) 03 .0 3- 68   06 .0 2 ex D 06 .0 2- 78  83  06 .0 3 A I 06 .0 3- 01 ,0 5 + C) A ll 06 .0 3- 51 ,5 5, 57 , + C) 06 .0 4 B Ã ­ 06 .0 4- 41 ,4 9 + O 07 .0 1 A I, ex H ,Q 07 .0 1- 11 ,6 2  63 ,8 4  89  07 .0 2^ ex B 07 .0 2- 20  80  07 .0 3 A 07 .0 3- 11 , 13 + E 61 ,6 9 . + F 91 + 07 .0 4 A ,e x B 07 .0 4- 10 ,6 0  80 +  07 .0 5 A I 07 .0 5- 11  25 + Ã  Ã 30 + . 08 .1 0 ex A 08 .1 0- 11 + B ,C ,D 30  90 + 08 .1 1 A ,B ,D 08 .1 1- 10 ,3 0, 60 + ex E 91  99  08 .1 2 F I, F II ,G 08 .1 2- 61 ,6 5, 80 " + 10 .0 5 A 10 .0 5- 11  19 + No L 35/32 Official Journal of the European Communities 9 . 2 . 82 CC T he ad in g N o N IM E X E 19 82 E U R B N L D D K F G B G R I IR L C om m en ts 10 .0 6 10 .0 6- 01 + 11 .0 5 11 .0 5- 00 + 12 .0 1 A 12 .0 1- 12  19 + 12 .0 3 12 .0 3- 11  89 + 13 .0 3 B 13 .0 3- 31 ,3 9 + ex 16 .0 1 16 .0 1- 10  98  16 .0 2 A I A ex II B II 16 .0 2- 11 1 3 25 ·+ + B II Ie x b) 5 2  9 9  16 .0 5 ex B 16 .0 5- 30 ,5 0  19 .0 3 19 .0 3- 10  90 + 20 .0 1 20 .0 1- 10  80 + 20 .0 2 A ,B ex C D ,E ,F H 20 .0 2- 10 ,2 0 31  37 40 ,5 0, 60 98 + + . + &lt;  ex 20 .0 3 20 .0 3- 00  20 .0 4 20 .0 4- 10  90 + 20 .0 5 A B ex C 20 .0 5- 21 ,2 9 32  39 4 3  4 9 + + 9 . 2 . 82 Official Journal of the European Communities No L 35 /33 N IM E X E 19 82 E U R B N L D D K F G B G R I IR L C om m en ts CC T he ad in g N o 20 .0 6 B II ex a) ex b) ex c) 20 .0 7 A Ie x a) ,b ) 1, A II A ex II I B ex I ex II 21 .0 2 A 21 .0 7 A ,B ,C ,D ,E ,F G Ia )2 No L 35/34 Official Journal of the European Communities 9 . 2 . 82 20 .0 6- 34 ,3 6  39 ,4 7, 50  55 57  76 ,7 7, 81  84 87 ,8 8, 93 ,9 4, 96 ,9 9 20 .0 7- 01 ,0 2, 04  06 08  14 ,1 7, 18 19  35 ,4 0 44 ,51 ,53 ,66  70 , 1 72 ,7 3, 84  86 , 94  96 J 21 .0 2- 11  19 2 1 .0 7 -0 1  2 6 28  30 32  99 25 .3 1- 11 ,1 5 2 6 .0 1 -3 1  4 9 2 7 .1 0 -1 1  7 9 28 .0 4- 93 ,9 7 2 9 .0 1 -7 1 3 0 .0 2 -1 1  1 9 90 30 .0 3- 11  49 30 .0 5- 10 ,2 0, 30 ,9 0 31 .0 2- 10 1 5  90 + G Ib ), G II a) IV 25 .3 1 A 26 .0 1 C ,D 27 .1 0 28 .0 4 C ex V 29 .0 1 ex D II 30 .0 2 A C 30 .0 3 . ex -3 0. 05 31 .0 2 A B ,C D D K F G B G R I IR L C om m en ts () Re gu la tio n (E EC ) N o 44 0/ 77 (O J N o L 58 , 3. 3. 19 77 , p. 11 ), ex ­ te nd ed by Re gu la tio n (E EC ) N o 36 97 /8 1 (O J N o L 36 9, 24 . 12 . 19 81 , p .3 0) . O rig in : G A TT co un ­ tri es an d as sim ila te d, ap pl ic ab le un til 31 D e ­ ce m be r 19 82 . CC T he ad in g N o N IM E X E 19 82 E U R B N L 31 .0 3 A I 31 .0 3- 15 + O . 31 .0 5 A li a ) 31 .0 5- 12 + C) 40 .1 1 ex B II 40 .1 1- 21 ,5 2 50 .0 1 50 .0 1- 00 50 .0 2 50 .0 2- 00 - 50 .0 3 50 .0 3- 10 ,9 0 50 .0 4 50 .0 4- 10 ,9 0 50 .0 5 50 .0 5- 10  99 50 .0 7 50 .0 7- 10 ,9 0 51 .0 1 ex A 51 .0 1- 05  80 29  36 51 .0 2 A ,B Ã ­ B H 51 .0 2- 12  41 49 51 .0 3 51 .0 3- 10 ,2 0 51 .0 4 A ex II I, IV 51 .0 4- 03  98 10  84 * 52 .0 1 52 .0 1- 10 ,9 0 53 .0 1 53 .0 1- 10  40 53 .0 2 53 .0 2- 10  97 53 .0 3 53 .0 3- 01  95 53 .0 4 53 .0 4- 00 9 . 2 . 82 Official Journal of the European Communities No L 35/35 CC T he ad in g N o N IM E X E 19 82 EU R I BN L D DK F GB GR I IR L Co mm ent s No L 35/36 Official Journal of the European Communities 9 . 2 . 82 53 .0 5 53 .0 6 53 .0 7 ex 53 .0 8 53 .0 9 53 .1 0 53 .1 1 53 .1 2 54 .0 1 54 .0 2 54 .0 3 ' 54 .0 4 54 .0 5 55 .0 1 55 .0 2 55 .0 3 55 .0 4 55 .0 5 55 .0 6 55 .0 8 55 .0 9 53 .0 5- 10  50 53 .0 6- 21  75 53 .0 7- 02  89 ¢ 53 .0 8- 21 ,2 5 53 .0 9- 00 53 .1 0- 11  20 53 .1 1- 01  97 53 .1 2- 00 54 .0 1- 10  70 54 .0 2- 00 54 .0 3- 10  69 54 .0 4- 10 ,9 0 54 .0 5- 21  61 68 55 .0 1- 10 ,9 0 55 .0 2- 10 ,9 0 ' 55 .0 3- 10  90 55 .0 4- 00 55 .0 5- 13  98 55 .0 6- 10 ,9 0 55 .0 8- 10  80 55 .0 9- 01  99 CC T he ad in g N o N IM E X E 19 82 EU R BNL D DK F | GB 'G R " I IRL Com men ts 9 . 2 . 82 Official Journal of the European Communities No L 35/37 56 .0 1 56 .0 2 56 .0 3 56 .0 4 56 .0 5 56 .0 6 56 .0 7 57 .0 1 57 .0 2 57 .0 3 57 .0 4 57 .0 6 57 .0 7 A lb ) 57 .1 0 57 .1 1 58 .0 4 58 .0 7 58 .0 8 58 .0 9 58 .1 0 56 .0 1- 1 1  28 56 .0 2- 11  28 56 .0 3- 11  28 56 .0 4- 11  28 56 .0 5- 03  99 56 .0 6- 11  20 56 .0 7- 01  87 57 .0 1- 20 ,5 0 57 .0 2- 00 57 .0 3- 10  50 57 .0 4- 10 ,9 0 5 7 !0 6 -l l  3 0 57 .0 7- 01 ,0 7  90 03 57 .0 1- 21  70 57 .1 1- 10  90 58 .0 4- 05  78 80 58 .0 7- 31  80 58 .0 8- 10 ,9 0 58 .0 9- 11  99 58 .1 0- 21  59 CC T he ad in g N o N IM E X E 19 82 E U R B N L D D K F G B G R I IR L C om m en ts 59 .0 1 59 .0 2 59 .0 3 59 .0 4 59 .0 5 59 .0 1- 07  29 5 9 .0 2 -0 1  9 7 59 .0 3- 11  30 59 .0 4- 11  18 ,3 1 11  80 5 9 .0 5 -1 1  9 9 * + + + + + + (') Re gu la tio n (E EC ) N o 99 7/ 80 (O J N o L 10 7, 25 .4 .1 98 0, p. 10 ). O rig in :I nd on es ia ,M a ­ lay sia , th e Ph ili pp in es , Th ail an d, Si ng ap or e. La st ex te nd ed by Re gu la tio n (E EC ) N o 37 87 /8 1 (O J N o L 37 7, 31 . 12 . 19 81 , p. 51 ). A pp lic ab le un til 31 D e ­ ce m be r 19 82 . 59 .0 6 59 .0 6- 00 + 59 .0 7 59 .0 7- 10 ,9 0 .+ 59 .0 8 59 .0 8- 10  79 + 59 .1 0 59 .1 0- 10  39 + 59 .1 1 5 9 .1 1 -1 1  2 0 + 59 .1 2 59 .1 2- 00 - + 59 .1 3 59 .1 3- 01  39 + 59 .1 4 59 .1 4- 00 + 59 .1 5 59 .1 5- 10 ,9 0 + 59 .1 6 59 .1 6- 00 +  59 .1 7 59 .1 7- 10  99 + 60 .0 2 60 .0 2- 40  80 &amp; + + + 60 .0 3 A ,B I, B li b) ,C ,D 60 .0 3- 11  20 ,2 7  90 + C) * + B II b) 27 + + 60 .0 4 60 .0 4- 02  90 * +  + + No L 35/38 - Official Journal of the European Communities 9 . 2 . 82 CC T he ad in g N o N IM E X E 19 82 E U R B N L D D K F G B G R I IR L C om m en ts 60 .0 5 A II b) 3 A II b) 4 aa ) 60 .0 6 B 60 .0 5- 01  15 ,2 1, 26  99 16  19 22  25 45  48 60 .0 6- 11  98 91  98 + O + C) * «  + · + + + + + + O Re gu la tio n (E EC ) N o 99 7/ 80 (O J N o L 10 7, 25 .4 .1 98 0, p. 10 ). Or igi n: In do ne sia ,M a ­ lay sia , th e Ph ili pp in es , Th ai la nd ,S in ga po re . La st ex te nd ed by Re gu la tio n (E EC ) N o 37 87 /8 1 (O J N o L 37 7, 31 . 12 . 19 81 , 61 .0 1 B IV 61 .0 1- 01  26 ,3 4  58 ,6 8, 78  98 29  32 + C) O a ­  + + + p. 51 ). A pp lic ab le un til 31 D e ­ ce m be r 19 82 . B V d) ,e ) 61 .0 2 B II d 62  66 ,7 2  76 61 .0 2- 01  24 ,3 1  64 ,7 4, 76 , 85  94 25  28 + o , + O O * + + + + + O Re gu la tio n (E EC ) N o 28 19 /7 9 (O J N o L 32 0, 15 . 12 . 19 79 , P 9.) ·. O rig in : Eg yp t, Sp ai n, M al ta , Po rtu ga l, Tu r ­ ke y. La st ex te nd ed by Re gu la tio n (E EC ) N o 37 85 /8 1 (O J N o L 37 7, 31 . 12 . 19 81 , p. 41 ) · . Ap pl ica bl e un til 31 D e ­ ce m be r 19 82 . B II e) 6  7 61 .0 3 A B  C 66  72 ,7 8  84 61 .0 3- 11  19 51  89 + C) + o * + + + + + + 61 .0 4 61 .0 4- 01  98 + + 61 .0 5 A ,B Ã ­, B il l 61 .0 5- 20 ,3 0, 99 » - 61 .0 9 61 .0 9- 20  80 z ·+ 61 .1 0 61 .1 0- 00 + 62 .0 2 ' 62 .0 2- 01  89 * + 62 .0 3 62 .0 3- 11  98 + B II ex b) 96 * ex 62 .0 4 62 .0 4- 21 ,2 5  69 ,7 5, 79 * + A II ,B II 23 ,7 3 + C) + 62 .0 5 62 .0 5- 01  30 ,9 5, 99 * + + ex 62 .0 5 93 » +  . 9 . 2 . 82 Official Journal of the European Communities No L 35/39 C om m en ts (') D ec is io n 78 /5 60 /E EC (O J N o L 18 8, 11 . 7. 19 78 ,p .2 8), as las te x ­ te nd ed by Re gu la tio n (E EC ) N o 36 98 /8 1 (O J N o L 36 9, 24 . 12 . 19 81 ,p .3 1) . O rig in :a ll th ird co un ­ tr ie s. CC T he ad in g N o N IM E X E 19 82 E U R B N L 64 .0 1 6 4 .0 1 -1 1  9 9 + O 64 .0 2 6 4 .0 2 -2 1  9 9 + C) 64 .0 3 64 .0 3- 00 + C) 64 .0 4 64 .0 4- 10 ,9 0 + o 64 .0 5 64 .0 5- 10 ,9 8 + C) ex 65 .0 5 65 .0 5- 30 ,9 0 66 .0 1 66 .0 1- 20 ,5 0, 80 66 .0 3 66 .0 3- 10 ,9 0 ex 68 .0 3 6 8 .0 3 -1 1  9 0 69 .1 2 A ,B 69 .1 2- 10 ,2 0 69 .1 3 B 69 .1 3- 20 71 .0 2 A ,B 71 .0 2- 01  98 + * 71 .0 3 A ,B 7 1 .0 3 -1 0  9 9 + * 71 .0 4 71 .0 4- 00 + * 71 .0 7 B ,C 71 .0 7- 20 ,3 0 + * 73 .0 1 B, C ,D 7 3 .0 1 -2 1  4 9 73 .0 2 A II ,B ,C ,D ,E II , F 73 .0 1- 19  40 ,5 5  70 ,8 3, 98 E I 52  54 73 .1 0 C 73 .1 0- 30 73 .1 1 A III ,I V b) 73 .1 1- 31 ,3 9, 49 D K F G B G R I IR L + + + -I ­ + + + + + + + + + + + + + No L 35/40 Official Journal of the European Communities 9 . 2 . 82 D D K F G B G R I IR L C om m en ts C C T he ad in g N o N IM E X E 19 82 E U R B N L 73 .1 2 B II ,C IV 73 .1 2- 25 ,2 9, 61  65 73 .1 3 B ex II a) 73 .1 3- 41 73 .1 4 73 .1 4- 01  99 73 .1 5 A V c) ,d ) 1b b) ,d )2 73 .6 3- 50 ,7 4, 79 A V Ib ), c) 2, d) 73 .6 4- 50 ,7 9, 90 A V II d) 2 73 .6 5- 83 A V II I 73 .6 6- 40  89 B V a) ,c ), d) 1b b) , d) 2 73 .7 3- 13  19 ,4 3  59 ,7 4, 83 ,8 9 B V II I 73 .7 6- 13  19 73 .1 8 7 3 .1 8 -0 1  9 9 ex 73 .2 0 7 3 .2 0 -3 1  9 9 30 · 73 .2 4 7 3 .2 4 -1 0  2 5 73 .2 5 73 .2 5- 01  98 73 .3 1 ex B 73 .3 1- 96  98 ex 73 .3 6 7 3 .3 6 -1 9 73 .3 8 B 73 .3 8- 05  98 74 .0 1 74 .0 1- 01  98 75 .0 1 75 .0 1- 10  38 75 .0 3 B 75 .0 3- 20 81 .0 4 G 1 81 .0 4- 40 ,4 2 M 69 N 7 2  7 6 9 . 2 . 82 Official Journal of the European Communities No L 35/41 + D D K F G B G R . I IR L C om m en ts (') Co m m iss io n Re gu ­ la tio n (E EC ) N o 53 6/ 81 of 27 Fe br ua ry 19 81 in tro du ci ng Co m ­ m un ity su rv ei lla nc e of im po rts of ce rta in m ac hi ne to ol s or ig ­ in at in g in Ta pa n (O T N o L 54 , 28 . 2. 19 81 , p. 62 ), as am en de d by Re gu la tio n (E EC ) N o 35 95 /8 1 (O T N o L + 36 1, 16 . 12 . 19 81 , p. 9) . A pp lic ab le un til 31 D e ­ ce m be r 19 82 . CC T he ad in g N o N IM E X E 19 82 E U R B N L 84 .0 6 ex C 84 .0 6- 16  19 ,3 2 84 .1 1 ex A II b) 84 .1 1- 35 ,3 6 84 .1 5 C ex II 8 4 .1 5 -1 4  1 9 84 .4 1 A 84 .4 1- 12  17 84 .4 5 C Ia ), C II a) , ex C V a) C V II a) 84 .45 -12  16 ,3^ 6, 37 1 51, 64, 94 J - C) ex 84 .5 5 A ,B ,C 84 .5 5- 10  99 ex 84 .6 2 84 .6 2- 11  26 85 .0 1 B ex II 85 .0 1- 84 ,8 8 85 .0 3 85 .0 3- 11  90 85 .1 0 85 .1 0- 10  95 ex 85 .1 3 A ,B 85 .1 3- 1 1  85 85 .1 5 A II Ib )e x 2 85 .1 5- 16  19 - O ex 85 .1 5 A III b) 2 20  23 85 .1 9 ex A 85 .1 9- 01  75 85 .2 0 85 .2 0- 01  79 85 .2 1 ex A ,B ,C ,D 85 .2 1- 01  07 ,1 4  68 A ex II I 10  12 + O 85 .2 3 ex B 85 .2 3- 05  99 82 .2 4 A ,e x B 85 .2 4- 10 ,9 3 85 .2 5 A 85 .2 5- 21  27 No L 35/42 Official Journal of the European Communities 9 . 2 . 82 () Co m m iss io n~ Re gu ­ la tio n (E EC ) N o 53 7/ 81 of 27 Fe br ua ry 19 81 in tro du ci ng Co m ­ m un ity su rv ei lla nc e of im po rts of co lo ur te le vi sio n re ce pt io n ap ­ pa ra tu s an d ca th od e ­ ra y tu be s fo r co lo ur te le vi sio n re ce iv er s, or ig in at in g in Ja pa n (O J N o L 54 , 28 . 2. 19 81 , p. 63 ), as am en de d by Re gu ­ la tio n (E EC ) N o 35 95 /8 1 (O J N o L 36 1, 16 . 12 . 19 81 , p. 9) . + A pp lic ab le un til 31 D e ­ ce m be r 19 82 . C om m en ts (*) Co m m iss io n Re gu ­ la tio n (E EC ) N o 53 5/ 81 of 27 Fe br ua ry 19 81 in tro du ci ng Co m ­ m un ity su rv ei lla nc e of im po rts of m ot or ve hi cle s or ig in at in g in Ja pa n (O J N o L 54 , 28 . 2. 19 81 , p. 61 ), as am en de d by Re gu ­ la tio n (E EC ) N o 35 95 /8 1 (O J N o L 36 1, 16 . 12 . 19 81 , p. 9) . A pp lic ab le un til 31 D e ­ ce m be r 19 82 . CC T he ad in g N o N IM E X E 19 82 E U R B N L D D K F G B G R I IR L 87 .0 2 ex A Ib ) B II a) ex 1 87 .0 2- 21  25 72  82 - o . ex 87 .0 4 87 .0 4- 01  99  ex 87 .0 6 87 .0 6- 11  99  87 .0 9 8 7 .0 9 -1 0 51  90 " + + + 88 .02 B ' 88 .0 2- 15  49 + 90 .0 2 9 0 .0 2 -1 1  9 0 + ex 90 .0 5 90 .0 5- 20 + ex 90 .0 8 90 .0 8- 11  37 - + 90 .0 9 90 .0 9- 15 + ex 90 .1 0 C 90 .1 0- 42  90  ex 90 .1 7 9 0 .1 7 .0 1  9 9  ex 90 .2 6 90 .2 6- 10  90 .2 7 90 .2 7- 10  50 + 90 .2 9 B 90 .2 9- 15  80 .+ 91 .0 4 9 1 .0 4 -2 0  7 9 + - ex 92 .1 1 A II I, B 92 .1 1- 50 ,8 0 + ¢ 93 .0 2 93 .0 2- 10 ,9 0 * 93 .0 3 9 3 .0 3 -0 0 » 9 . 2 . 82 Official Journal of the European Communities No L 35/43 N IM E X E 19 82 C C T he ad in g N o EUR IB NL I D J DK F GB I GR I I II RL Com men ts 93 .0 4 93 .0 5 93 .0 6 93 .0 7 98 .0 2 93 .0 4- 20  90 93 .0 5- 00 93 .0 6- 10  49 93 .0 7- 10  99 98 .0 2- 11  99 No L 35 /44 Official Journal of the European Communities 9 . 2 . 82